UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7458



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEVIN ANTHONY DUDLEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
03-253-8-PJM)


Submitted:   March 30, 2006                   Decided: April 6, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Anthony Dudley, Appellant Pro Se.   James Marton Trusty,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kevin Anthony Dudley appeals the district court’s order

denying his motion to correct sentence.      We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.   See United States v. Dudley, No.

CR-03-253-8-PJM (D. Md. Aug. 23, 2005).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.*



                                                          AFFIRMED




     *
      We do not address Dudley’s claim that his plea agreement
should be withdrawn as this claim was raised for the first time on
appeal. See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993)
(holding that issues raised for the first time on appeal are
generally waived absent exceptional circumstances).

                               - 2 -